DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s arguments, filed 04/11/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 04/11/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1-11.
Claims 1-11 as filed 04/11/2022 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/29/2019 and 11/12/2021 have been considered by the examiner.

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 9, filed 04/11/2022, with respect to the claim objections have been fully considered and are persuasive. The claims have been amended. The claim objections been withdrawn. 


Claim Interpretation
Response to Arguments
Applicant’s arguments, see page 9, filed 04/11/2022, with respect to the claim interpretation of specific limitations in the claims have been fully considered. The claims have been amended to replace the generic placeholders with the structure of a processor. The claim limitations are no longer interpreted under 35 U.S.C 112(f). 

Claim Rejections - 35 USC § 112(a) – Withdrawn
Response to Arguments
Applicant’s arguments, see page 9, filed 04/11/2022, with respect to the claim rejections under 35 USC § 112(a) have been fully considered and are persuasive. The claims have been amended to address the rejections. The claim rejections under 35 USC § 112(a) have been withdrawn. 

Claim Rejections - 35 USC § 112(b) – Withdrawn
Response to Arguments
Applicant's arguments, see page 9, filed 04/11/2022, with respect to the claim rejections under 35 USC § 112(b) have been fully considered and are persuasive. The claims have been amended to address the rejections. The claim rejections under 35 USC § 112(b) have been withdrawn. 

Claim Rejections - 35 USC § 103 – New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Banet (US 20140276145 A1) in view of Shimuta (US 20190209030 A1) and Watson (US 20170095215 A1).
Regarding Claim 1, Banet discloses a biological information measuring apparatus ([0005], a body-worn monitor that measures cNIBP and other vital signs) comprising:
a pulse wave sensor ([0149], a pulse oximeter probe 294) configured to detect pulse waves continuously in terms of time ([0149], the probe 294 generates a time-dependent PPG waveform); and 
a processor ([0101], microprocessor within the body-worn monitor's electronics module), wherein the processor is configured to:  
measure first biological information ([0151], performs an inflation-based measurement of oscillometry to determine values for SYS.sub.INDEX, DIA.sub.INDEX, and MAP.sub.INDEX) intermittently ([0170], Every 4-8 hours the indexing measurement is repeated); 
calculate second biological information from the pulse waves based on the first biological information ([0168], blood pressure values determined with oscillometry during the indexing measurements, are used with PTT values measured from the ECG and PPG waveforms to determine cNIBP. The second biological information being the cNIBP which is calculated based on the first biological information (blood pressure values determined with oscillometry during the indexing measurements) and the pulse waves (which are used to determine the PTT from the PPG waveforms)); and 
determine whether a result of measurement of the first biological information is normal based on whether the pulse waves are irregular ([0067], The PTT values are considered to be stable, and suitable for the indexing measurement, when the standard deviation of the average PTT values from at least three 20-second periods divided by their mean is less than 7%),
wherein the first biological information indicates a first blood pressure value (the first biological information is the indexing blood pressure value) and the second biological information indicates a second blood pressure value (the second biological information is the continuous non-invasive blood pressure).  
However, Banet does not explicitly disclose the processor coupled to a memory; and the processor configured to determine whether a result of measurement of the first biological information is normal based on whether body motion is generated, whether the pulse waves are irregular and whether a blood pressure value varies during the measurement of the first biological information, wherein the processor is configured to suspend the measurement and resume the measurement after a lapse of a prescribed period in a case where the processor does not determine that the result of measurement is normal, and the processor is configured to continue the measurement in other cases where the body motion is not generated, the pulse waves are not irregular and the blood pressure value fails to vary.
Banet suggests that motion is used to determine the presence of motion-based signal corruption ([0167], signals are collected and processed to determine the degree of motion-based signal corruption (step 405)). Banet further suggests storing the sensed data in a memory ([0064], determine an analog electrical signal, which is digitized with an analog-to-digital converter to form the ECG waveform and then stored in memory).
Shimuta teaches a blood pressure status measuring apparatus ([0002], a blood pressure status measuring apparatus) wherein a processor ([0107], signal processor 31) is configured to determine whether a result of measurement of the first biological information is normal based on whether body motion is generated ([0110], it is determined whether or not the acceleration of the neck region detected by the acceleration sensor 22 is equal to or more than a specific threshold (that is, whether or not the neck region moves and body motion noise increases)), whether the pulse waves are irregular ([0113] it is determined whether or not the peak time difference corrected in step S116 is within a specific time (for example, 0.01 seconds or more and 0.3 seconds or less)) and whether a blood pressure value varies ([0114], step S124, it is determined whether or not a pulse wave propagation time has been stabilized. Pulse wave propagation is directly correlated to blood pressure as described in [0039]) during measurement of first biological information ([0117], in step S138, estimation of the blood pressure of an artery, estimation of the status of blood pressure of an arteriole or a capillary, measurement of circulatory dynamics, and the like are performed);
wherein the processor is configured to stop the measurement in a case where the processor does not determine that the result of measurement is normal (See steps S110, S120, and S126, the method shown in Fig. 5 includes steps that output failure indicators in cases where the data is not suitable for accurate measurement), and 
the processor is configured to continue the measurement in other cases where the body motion is not generated, the pulse waves are not irregular and the blood pressure value fails to vary (See Figs. 5 and 6, the method runs to completion when the data described above is deemed normal). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Banet to include determining the normalcy of the data and to stop the measurement when the data is no normal and to continue to the measurement when the data is normal as taught by Shimuta to measure the blood pressure more accurately (Shimuta [0118]). One of ordinary skill in the art would recognize that applying the known technique of monitoring data during a measurement to determine if the data is normal or not and only continuing the measurement when the data is normal as taught by Shimuta to the system disclosed by Banet would yield only the predictable result of increasing the accuracy of the measurement as only quality data is used during the measurements. 
However, modified Banet does not explicitly teach the processor coupled to a memory and wherein the processor is configured to suspend the measurement and resume the measurement after a lapse of a prescribed period in a case where the processor does not determine that the result of measurement is normal. 
Watson teaches a biological information measuring apparatus ([0002], medical devices for monitoring physiological parameters of a patient) comprising: 
a processor ([0023], controller 12 may include a processor) coupled to a memory ([0023], controller 12 may include a processor 26 configured to execute code (e.g., stored in a memory 28 of the controller 12) configured to suspend the measurement ([0061], If the motion degree threshold or the motion duration threshold is reached, the method 140 may include suppressing (e.g., via the controller 12) PPG signal acquisition (block 156)) and resume the measurement after a lapse of a prescribed period ([0064], if the suppression threshold (based on an amount of time) has been reached, the controller 12 may stop suppressing the PPG signal acquisition (block 156) and may continue acquiring the PPG signal (block 142) and the motion signal (block 150)) in the case where the processor does not determine that the result of measurement is normal (the above steps are only performed in the case where “the motion degree threshold or the motion duration threshold is reached” as described in [0061] which is the “not normal” case).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Banet to include the quality control step of monitoring motion of the measurement device and suspending or continuing the measurement based on the motion as taught by Watson to detect motion that could be reduce the accuracy of the physiological parameters calculated from the PPG signal (Watson [0051]). One of ordinary skill in the art would recognize that applying the known technique of suspending and resuming a physiological measurement to avoid inaccuracies as taught by Watson to the system disclosed by Banet would yield only the predictable result of decreasing instances artifacts that would create an unrealistic personal slope as suggested by Banet (Banet [0062]). 

Regarding Claim 2, Banet discloses a biological information measuring apparatus ([0005], a body-worn monitor that measures cNIBP and other vital signs) comprising a sensing apparatus ([0149], a wrist-worn transceiver 272) and a calibrating apparatus ([0151], a pneumatic system 276), 
the calibrating apparatus comprising:
a first processor ([0151], pneumatic system 276 that includes a pump, valve, pressure fittings, pressure sensor, analog-to-digital converter, microcontroller) configured to measure first biological information ([0151], [pneumatic system 276] performs an inflation-based measurement of oscillometry to determine values for SYS.sub.INDEX, DIA.sub.INDEX, and MAP.sub.INDEX) intermittently ([0170], Every 4-8 hours the indexing measurement is repeated); and 
a transmitter configured to transmit data containing the first biological information to the sensing apparatus ([0152], pressure values are digitized by the internal analog-to-digital converter, and sent through a cable 286 according to a CAN protocol, along with SYS.sub.INDEX, DIA.sub.INDEX, and MAP.sub.INDEX, to the wrist-worn transceiver 272), 
the sensing apparatus comprising: 
a pulse wave sensor ([0149], a pulse oximeter probe 294 (which is connected to the wrist-worn transceiver 272 as seen in Fig. 24A)) configured to detect pulse waves continuously in terms of time ([0149], the probe 294 generates a time-dependent PPG waveform); 
a receiver ([0156], transceiver 272 features three CAN connectors 304a-c) configured to receive the first biological information ([0157], connector 304b receives a time-dependent pressure waveform delivered by the pneumatic system 285 to the patient's arm, along with values for SYS.sub.INDEX, DIA.sub.INDEX, and MAP.sub.INDEX values determined during the indexing measurement); and 
a second processor ([0062], microprocessor…within the wrist-worn transceiver), wherein the second processor is configured to:  
calculate second biological information from the pulse waves ([0153], …sent through the cable 282 to the wrist-worn transceiver 272 according to the CAN protocol. There (in the microprocessor of the wrist-worn transceiver), the ECG and PPG waveforms are processed to determine the patient's blood pressure); and 
determine whether a result of measurement of the first biological information is normal based whether the pulse waves are irregular ([0067], The PTT values are considered to be stable, and suitable for the indexing measurement, when the standard deviation of the average PTT values from at least three 20-second periods divided by their mean is less than 7%. PTT values are measured by the ECG and PPG waveforms which are processed by the transceiver 272), and
wherein the first biological information indicates a first blood pressure value (the first biological information is the indexing blood pressure value) and the second biological information indicates a second blood pressure value (the second biological information is the continuous non-invasive blood pressure).  
However, Banet fails to explicitly disclose the second processor coupled to a memory, wherein the second processor is configured to determine whether a result of measurement of the first biological information is normal based on whether body motion is generated, whether the pulse waves are irregular and whether a blood pressure value varies during the measurement of the first biological information; and the first processor is configured to suspend the measurement and resume the measurement after a lapse of a prescribed period in a case where the second processor does not determine that the result of measurement is normal, and the first processor is configured to continue the measurement in other cases where the body motion is not generated, the pulse waves are not irregular and the blood pressure value fails to vary.  
	Shimuta teaches a blood pressure status measuring apparatus ([0002], a blood pressure status measuring apparatus) wherein a processor ([0107], signal processor 31) is configured to determine whether a result of measurement of the first biological information is normal based on whether body motion is generated ([0110], it is determined whether or not the acceleration of the neck region detected by the acceleration sensor 22 is equal to or more than a specific threshold (that is, whether or not the neck region moves and body motion noise increases)), whether the pulse waves are irregular ([0113] it is determined whether or not the peak time difference corrected in step S116 is within a specific time (for example, 0.01 seconds or more and 0.3 seconds or less)) and whether a blood pressure value varies ([0114], step S124, it is determined whether or not a pulse wave propagation time has been stabilized. Pulse wave propagation is directly correlated to blood pressure as described in [0039]) during measurement of first biological information ([0117], in step S138, estimation of the blood pressure of an artery, estimation of the status of blood pressure of an arteriole or a capillary, measurement of circulatory dynamics, and the like are performed);
wherein the processor is configured to stop the measurement in a case where the processor does not determine that the result of measurement is normal (See steps S110, S120, and S126, the method shown in Fig. 5 includes steps that output failure indicators in cases where the data is not suitable for accurate measurement), and 
the processor is configured to continue the measurement in other cases where the body motion is not generated, the pulse waves are not irregular and the blood pressure value fails to vary (See Figs. 5 and 6, the method runs to completion when the data described above is deemed normal). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Banet to include determining the normalcy of the data and to stop the measurement when the data is no normal and to continue to the measurement when the data is normal as taught by Shimuta to measure the blood pressure more accurately (Shimuta [0118]). One of ordinary skill in the art would recognize that applying the known technique of monitoring data during a measurement to determine if the data is normal or not and only continuing the measurement when the data is normal as taught by Shimuta to the system disclosed by Banet would yield only the predictable result of increasing the accuracy of the measurement as only quality data is used during the measurements. 
However, modified Banet does not explicitly teach the second processor coupled to a memory and the first processor is configured to suspend the measurement and resume the measurement after a lapse of a prescribed period in a case where the second processor does not determine that the result of measurement is normal.
Watson teaches a biological information measuring apparatus ([0002], medical devices for monitoring physiological parameters of a patient) comprising: 
a processor ([0023], controller 12 may include a processor) coupled to a memory ([0023], controller 12 may include a processor 26 configured to execute code (e.g., stored in a memory 28 of the controller 12) configured to suspend the measurement ([0061], If the motion degree threshold or the motion duration threshold is reached, the method 140 may include suppressing (e.g., via the controller 12) PPG signal acquisition (block 156)) and resume the measurement after a lapse of a prescribed period ([0064], if the suppression threshold (based on an amount of time) has been reached, the controller 12 may stop suppressing the PPG signal acquisition (block 156) and may continue acquiring the PPG signal (block 142) and the motion signal (block 150)) in the case where the processor does not determine that the result of measurement is normal (the above steps are only performed in the case where “the motion degree threshold or the motion duration threshold is reached” as described in [0061] which is the “not normal” case).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processors disclosed by Banet to include the quality control step of monitoring motion of the measurement device and suspending or continuing the measurement based on the motion as taught by Watson to detect motion that could be reduce the accuracy of the physiological parameters calculated from the PPG signal (Watson [0051]). One of ordinary skill in the art would recognize that applying the known technique of suspending and resuming a physiological measurement to avoid inaccuracies as taught by Watson to the system disclosed by Banet would yield only the predictable result of decreasing instances artifacts that would create an unrealistic personal slope as suggested by Banet (Banet [0062]). 

Regarding Claim 7, Banet further teaches wherein the processor is configured to measure the first biological information with higher accuracy than the second biological information based on the pulse waves detected from the pulse wave sensor (The processor measures the first information based on the oscillometric method and measures the second biological information based on the pulse waves from the pulse wave sensor using a correlation between the first biological information and the data information based on the pulse waves detected from the pulse wave sensor. This makes the first biological information more accurate as the correlation is not as accurate as the exact data which the correlation is based on).  

Regarding Claims 9 and 11, Banet discloses a biological information measuring method ([0005], `Composite Method`, the invention uses a body-worn monitor that measures cNIBP and other vital signs) and a non-transitory computer readable medium storing a computer program which is executed by a computer to provide a method comprising the steps (Claim 1, the processing component programmed to… It Is implied that the processing component is programmed by a non-transitory computer readable medium storing a computer program which is executed to perform the steps described) comprising:
detecting pulse waves continuously in terms of time ([0149], During a measurement, the probe 294 generates a time-dependent PPG waveform);
measuring first biological information ([0151], During an indexing measurement, the pneumatic system 276 inflates a disposable cuff 284 and performs two measurements according to the Composite Method…patient-specific slope describing the relationship between PTT and MAP) intermittently ([0170], Every 4-8 hours the indexing measurement is repeated);
transmitting data containing the first biological, information ([0152], pressure values are digitized by the internal analog-to-digital converter, and sent through a cable 286 according to a CAN protocol, along with SYS.sub.INDEX, DIA.sub.INDEX, and MAP.sub.INDEX, to the wrist-worn transceiver 272);
receiving the first biological information ([0157], connector 304b receives a time-dependent pressure waveform delivered by the pneumatic system 285 to the patient's arm, along with values for SYS.sub.INDEX, DIA.sub.INDEX, and MAP.sub.INDEX values determined during the indexing measurement);
calculating second biological information ([0152], cNIBP) from the pulse waves ([0152], is then determined using PTT, as described in detail above. the PTT is based on the pulse waves) based on the first biological information (the PTT is related the Blood Pressure based on the slope calculated during indexing, which is the first biological information); and
determining whether a result of measurement of the first biological information is normal based on whether the pulse waves are irregular ([0067], The PTT values are considered to be stable, and suitable for the indexing measurement, when the standard deviation of the average PTT values from at least three 20-second periods divided by their mean is less than 7%),
wherein the first biological information indicates a first blood pressure value (the first biological information is the indexing blood pressure value) and the second biological information indicates a second blood pressure value (the second biological information is the continuous non-invasive blood pressure).  
However, Banet does not explicitly disclose determining whether a result of measurement of the first biological information is normal based on whether body motion is generated and whether a blood pressure value varies during the measurement of the first biological information, wherein the measurement is suspended and resumed after a lapse of a prescribed period in a case where it is not determined that the result of measurement is normal, and the measurement is continued in other cases where the body motion is not generated, the pulse waves are not irregular and the blood pressure value fails to vary.
Shimuta teaches a method of using a blood pressure status measuring apparatus (Abstract) comprising: 
determining whether a result of measurement of the first biological information is normal based on whether body motion is generated ([0110], it is determined whether or not the acceleration of the neck region detected by the acceleration sensor 22 is equal to or more than a specific threshold (that is, whether or not the neck region moves and body motion noise increases)), whether the pulse waves are irregular ([0113] it is determined whether or not the peak time difference corrected in step S116 is within a specific time (for example, 0.01 seconds or more and 0.3 seconds or less)) and whether a blood pressure value varies ([0114], step S124, it is determined whether or not a pulse wave propagation time has been stabilized. Pulse wave propagation is directly correlated to blood pressure as described in [0039]) during measurement of first biological information ([0117], in step S138, estimation of the blood pressure of an artery, estimation of the status of blood pressure of an arteriole or a capillary, measurement of circulatory dynamics, and the like are performed), and
wherein the measurement is continued in other cases where the body motion is not generated, the pulse waves are not irregular and the blood pressure value fails to vary (See Figs. 5 and 6, the method runs to completion when the data described above is deemed normal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Banet to include determining the normalcy of the data and to continue to the measurement when the data is normal as taught by Shimuta to measure the blood pressure more accurately (Shimuta [0118]). One of ordinary skill in the art would recognize that applying the known technique of monitoring data during a measurement to determine if the data is normal or not and only continuing the measurement when the data is normal as taught by Shimuta to the system disclosed by Banet would yield only the predictable result of increasing the accuracy of the measurement as only quality data is used during the measurements. 
However, modified Banet fails to teach wherein the measurement is and resumed after a lapse of a prescribed period in a case where it is not determined that the result of measurement is normal.
Watson teaches a method for a medical device ([0002], medical devices for monitoring physiological parameters of a patient and, more particularly, to techniques for reducing power consumption of medical devices) comprising:
determining whether a result of measurement of the first biological information is normal based on whether body motion is generated ([0059], processor 26 may compare the motion signal (e.g., raw, processed, or component parts) to one or more motion thresholds and/or one or more motion profiles stored in the memory 28, as described in detail above, and may detect patient motion based on the comparison),
wherein the measurement is suspended ([0061], If the motion degree threshold or the motion duration threshold is reached, the method 140 may include suppressing (e.g., via the controller 12) PPG signal acquisition (block 156)) and resumed after a lapse of a prescribed period ([0064], if the suppression threshold (based on an amount of time) has been reached, the controller 12 may stop suppressing the PPG signal acquisition (block 156) and may continue acquiring the PPG signal (block 142) and the motion signal (block 150)) in a case where it is not determined that the result of measurement is normal (the above steps are only performed in the case where “the motion degree threshold or the motion duration threshold is reached” as described in [0061] which is the “not normal” case), and 
the measurement is continued in other cases where the body motion is not generated ([0059], If patient motion is not detected, the method 140 may continue acquiring the PPG signal (block 142), receiving the PPG signal (block 144), calculating the one or more physiological parameters based on the PPG signal (block 146)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Banet to include the quality control step of monitoring motion of the measurement device and suspending or continuing the measurement based on the motion as taught by Watson to detect motion that could be reduce the accuracy of the physiological parameters calculated from the PPG signal (Watson [0051]). One of ordinary skill in the art would recognize that applying the known technique of suspending and resuming a physiological measurement to avoid inaccuracies introduced by motion of the device as taught by Watson to the method disclosed by Banet would yield only the predictable result of decreasing instances of motion-related artifacts that would create an unrealistic personal slope as suggested by Banet (Banet [0062]). 

Regarding Claim 10, Banet discloses a biological information measuring method in a biological information measuring apparatus ([0005], `Composite Method`, the invention uses a body-worn monitor that measures cNIBP and other vital signs) including a sensing apparatus ([0149], a wrist-worn transceiver 272) and a calibrating apparatus ([0151], a pneumatic system 276) the biological information measuring method comprising: 
in the calibrating apparatus:
measuring first biological information ([0151], During an indexing measurement, the pneumatic system 276 inflates a disposable cuff 284 and performs two measurements according to the Composite Method…patient specific slope)  intermittently ([0170], Every 4-8 hours the indexing measurement is repeated); and
transmitting data containing the first biological information to the sensing apparatus ([0152], pressure values are digitized by the internal analog-to-digital converter, and sent through a cable 286 according to a CAN protocol, along with SYS.sub.INDEX, DIA.sub.INDEX, and MAP.sub.INDEX, to the wrist-worn transceiver 272),
in the sensing apparatus:
detecting pulse waves ([0149], a pulse oximeter probe 294 (which is connected to the wrist-worn transceiver 272 as seen in Fig. 24A) continuously in terms of time ([0149], the probe 294 generates a time-dependent PPG waveform);
receiving the first biological information ([0157], connector 304b receives a time-dependent pressure waveform delivered by the pneumatic system 285 to the patient's arm, along with values for SYS.sub.INDEX, DIA.sub.INDEX, and MAP.sub.INDEX values determined during the indexing measurement);
calculating second biological information ([0152], cNIBP) from the pulse waves ([0152], is then determined using PTT, as described in detail above. the PTT is based on the pulse waves) based on the first biological information (the PTT is related the Blood Pressure based on the slope calculated during indexing, which is the first biological information); and 
determining whether a result of measurement of the first biological information is normal based on whether the pulse waves are irregular ([0067], The PTT values are considered to be stable, and suitable for the indexing measurement, when the standard deviation of the average PTT values from at least three 20-second periods divided by their mean is less than 7%). 
However, Banet does not disclose determining whether a result of measurement of the first biological information is normal based on whether body motion is generated and whether a blood pressure value varies during the measurement of the first biological information, wherein the measurement is suspended and resumed after a lapse of a prescribed period in a case where it is not determined that the result of measurement is normal, and the measurement is continued in other cases where the body motion is not generated, the pulse waves are not irregular or the blood pressure value fails to vary.
Shimuta teaches a method of using a blood pressure status measuring apparatus (Abstract) comprising: 
determining whether a result of measurement of the first biological information is normal based on whether body motion is generated ([0110], it is determined whether or not the acceleration of the neck region detected by the acceleration sensor 22 is equal to or more than a specific threshold (that is, whether or not the neck region moves and body motion noise increases)), whether the pulse waves are irregular ([0113] it is determined whether or not the peak time difference corrected in step S116 is within a specific time (for example, 0.01 seconds or more and 0.3 seconds or less)) and whether a blood pressure value varies ([0114], step S124, it is determined whether or not a pulse wave propagation time has been stabilized. Pulse wave propagation is directly correlated to blood pressure as described in [0039]) during measurement of first biological information ([0117], in step S138, estimation of the blood pressure of an artery, estimation of the status of blood pressure of an arteriole or a capillary, measurement of circulatory dynamics, and the like are performed), and
wherein the measurement is continued in other cases where the body motion is not generated, the pulse waves are not irregular and the blood pressure value fails to vary (See Figs. 5 and 6, the method runs to completion when the data described above is deemed normal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Banet to include determining the normalcy of the data and to continue to the measurement when the data is normal as taught by Shimuta to measure the blood pressure more accurately (Shimuta [0118]). One of ordinary skill in the art would recognize that applying the known technique of monitoring data during a measurement to determine if the data is normal or not and only continuing the measurement when the data is normal as taught by Shimuta to the system disclosed by Banet would yield only the predictable result of increasing the accuracy of the measurement as only quality data is used during the measurements. 
However, modified Banet fails to teach wherein the measurement is and resumed after a lapse of a prescribed period in a case where it is not determined that the result of measurement is normal.
Watson teaches a method for a medical device ([0002], medical devices for monitoring physiological parameters of a patient and, more particularly, to techniques for reducing power consumption of medical devices) comprising:
determining whether a result of measurement of the first biological information is normal based on whether body motion is generated ([0059], processor 26 may compare the motion signal (e.g., raw, processed, or component parts) to one or more motion thresholds and/or one or more motion profiles stored in the memory 28, as described in detail above, and may detect patient motion based on the comparison),
wherein the measurement is suspended ([0061], If the motion degree threshold or the motion duration threshold is reached, the method 140 may include suppressing (e.g., via the controller 12) PPG signal acquisition (block 156)) and resumed after a lapse of a prescribed period ([0064], if the suppression threshold (based on an amount of time) has been reached, the controller 12 may stop suppressing the PPG signal acquisition (block 156) and may continue acquiring the PPG signal (block 142) and the motion signal (block 150)) in a case where it is not determined that the result of measurement is normal (the above steps are only performed in the case where “the motion degree threshold or the motion duration threshold is reached” as described in [0061] which is the “not normal” case), and 
the measurement is continued in other cases where the body motion is not generated ([0059], If patient motion is not detected, the method 140 may continue acquiring the PPG signal (block 142), receiving the PPG signal (block 144), calculating the one or more physiological parameters based on the PPG signal (block 146)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Banet to include the quality control step of monitoring motion of the measurement device and suspending or continuing the measurement based on the motion as taught by Watson to detect motion that could be reduce the accuracy of the physiological parameters calculated from the PPG signal (Watson [0051]). One of ordinary skill in the art would recognize that applying the known technique of suspending and resuming a physiological measurement to avoid inaccuracies introduced by motion of the device as taught by Watson to the method disclosed by Banet would yield only the predictable result of decreasing instances of motion-related artifacts that would create an unrealistic personal slope as suggested by Banet (Banet [0062]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims after overcoming the rejections under 35 USC § 112.
Regarding Claims 3 and 4, the prior art fails to teach or reasonably suggest the limitation “a blood pressure determining unit configured to determine whether a blood pressure value varies during a third period of the measurement of the first biological information before the pulse waves are calibrated, based on the second biological information.” The closest prior art of record includes Hotta (US 20130226010 A1) who teaches that the determining unit determines whether a blood pressure value varies during a third period of the measurement of the first biological information before the pulse waves are calibrated based on the first biological information and not that the determination is based on the second information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791